DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the distortion caused by the reflection of the cone” is unclear due to the fact that proper structure has not been established to relay to one having ordinary skill in the art what the physical structure of said “cone” is which would produce said distortion or what light is being reflected and distorted. For the purposes of examination the cone will be interpreted as comprising a conical wall of semi-reflective material and the light which is reflected and ultimately distorted will be interpreted as light which has been emitted from the light emissive display.
Claim 1 and all claims dependent therefrom, claims 2-9, are rejected. 
	In claim 1, the limitation “responsive to the detected position of the cone relative to the light emissive display” is unclear due to the fact that the sensor claimed in claim 1 is said to be detecting the position of an attachment member. Therefore, it is unclear as to whether the sensor detects the position of both the attachment member and the cone or solely the attachment member. For the purposes of examination this limitation will be interpreted as the sensor detecting the position of both the attachment member and the cone.
Claim 1 and all claims dependent therefrom, claims 2-9, are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an attachment member in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9-11 are objected to because of the following informalities
In regards to claim 9, the limitation “the longitudinal axis” should be revised to read “a longitudinal axis”.
In regards to claim 10, the limitation “a cone comprising a conical wall…” should be revised to read “the cone comprising a conical wall..”.
In regards to claim 10, the limitation “the cone comprises an attachment member for removably attaching the cone..” should be revised to read “the cone comprises the attachment member for removably attaching the cone..”.
In regards to claim 11, the limitation “the cone comprises an attachment member that corresponds in shape to a part…” should be revised to read “the attachment member corresponds in shape to a part..”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xuan Luo, et al., “Pepper’s Cone: An Inexpensive Do-It-Yourself 3D Display”, UIST 2017, Oct. 22-25, 2017, Quebec City, QC, Canada, pp. 1-11 (hereinafter referred to as Luo; included in the IDS filed 05/16/2020).
Regarding Claims 1, 12 and 14, Luo teaches a display system for use in a Pepper’s Ghost illusion (see Luo Figure 1 and Abstract), comprising
a light emissive display (see Luo Abstract and Introduction as well as Figure 1; wherein the tablet computer (iPad) constitutes as the light emissive display)
a sensor operable to detect the position of an attachment member (Figure 1; Nickel Base) of a cone, relative to the light emissive display (see Luo Figure 6 and ‘Estimation’ section wherein the calibration camera records a video as series of alternating horizontal and vertical magenta and green striped images on the tablet display wherein the cone is located at the center of the recorded image. This allows establishing a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. So every pixel in the tablet display has been detected by the calibration camera including the center pixel in the tablet display which can be mapped to the bottom apex position of the Pepper’s cone according to the mapping function using the viewing ray. Additionally Luo teaches at “Tablet” section that the display uses the built in gyroscope to track the user’s vantage point (which could be the cone’s bottom location when the user focuses on the cone’s bottom location); and
a positioning processor arranged to position images, which have been distorted by an inverse of the distortion caused by the reflection of the cone, responsive to the detected position of the cone relative to the light emissive display (Luo teaches at the “Tablet” section that the display includes a tablet computer that integrates a dedicated real-time graphics hardware using GPUs and a gyroscope and a rendering system that can generate high-quality images. Luo also teaches at the “Results” section that the total distortion map construction and processing time required 42s on a Macbook pro with a 2.7 GHz Intel Core i5 CPU and at Fig. 1 and Introduction- fourth paragraph that a display of the iPad renders a distorted image to compensate for the distortion introduced by the reflector. Luo teaches at the “Distortion Calibration” section mapping a tablet pixels/points by viewing rays to points of the target image on the virtual image plane where the distortion map allows displaying a target image on the virtual image plane by displaying the warped image on the tablet display).
Regarding Claim 2, Luo teaches the limitations of claim 1 as detailed above.
Luo further teaches the display system is adapted to display a target on the light emissive display prior to positioning of the attachment member on the light emissive display (see Luo Figure 6; wherein the display screen is configured to display a plurality of concentric circles to facilitate positioning of the cone at the center thereof).
Regarding Claim 3, Luo teaches the limitations of claim 1 as detailed above.
Luo further discloses the attachment member is of a known size (see Figure 1; wherein the nickel base is of a known size), and
the sensor comprises a touch surface on the light emissive display (see the “Results” section wherein it is disclosed that the light emissive display which is used is an iPad  which has 2732 x 2048 resolution LED-backlit LCD display that is 12.9 inches along it’s diagonal, wherein one of ordinary skill in the art would recognize that an iPad inherently possess touch sensitivity on the display screen thereof to register a user’s finger or stylus inputs).
Regarding Claims 5 and 13, Luo teaches the limitations of claims 1 and 12 as detailed above.
Luo further teaches the sensor comprises a camera having a known physical relationship to the light emissive display (see Luo Figure 6; wherein it is depicted that the Pepper’s Cone display and the calibration camera are placed at a desired viewing location wherein a video is recorded with a series of green and magenta striped patterns displayed on the tablet that assigns each pixel a unique binary code).
Regarding Claim 6, Luo teaches the limitations of claim 5 as detailed above.
Luo further teaches the positioning processor is operable to estimate a center axis of the cone responsive to at least a partial image of the cone captured by the camera (see Luo Figure 6 and ‘Estimation’ section wherein the calibration camera records a video as series of alternating horizontal and vertical magenta and green striped images on the tablet display wherein the cone is located at the center of the recorded image. This allows establishing a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. So every pixel in the tablet display has been detected by the calibration camera including the center pixel in the tablet display which can be mapped to the bottom apex position of the Pepper’s cone according to the mapping function using the viewing ray).
Regarding Claim 7, Luo teaches the limitations of claim 1 as detailed above.
Luo further teaches the sensor comprises a physical engagement detector other than a touch surface (see Luo Figure 6 and ‘Estimation’ section wherein the calibration camera records a video as series of alternating horizontal and vertical magenta and green striped images on the tablet display wherein the cone is located at the center of the recorded image. This allows establishing a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. So every pixel in the tablet display has been detected by the calibration camera including the center pixel in the tablet display which can be mapped to the bottom apex position of the Pepper’s cone according to the mapping function using the viewing ray. Additionally Luo teaches at “Tablet” section that the display uses the built in gyroscope to track the user’s vantage point (which could be the cone’s bottom location when the user focuses on the cone’s bottom location).
Regarding Claim 8, Luo teaches the limitations of claim 1 as detailed above.
Luo further teaches an area of the light emissive display used to display images for reflection by the cone is limited to a circle centered on the cone having a radius equivalent to the distance between the center of the cone and the closest edge of the display (see Figures 1 and 14; wherein the position at which inverse-distorted images are displayed on the screen of the tablet is within the claimed circle).
Regarding Claim 9, Luo teaches the limitations of claim 1 as detailed above.
Luo further teaches an area of the light emitted display being the part of the display on the longitudinal axis that is closer to a user than the cone is used to display images for reflection (see Luo Figures 1 and 14; wherein the image which is displayed on the iPad is on the outside of the plastic cup such that upon being viewed by a viewer the area of the light emitted display which is part of the display on the longitudinal axis is closer to a user than the cone which is used to display the image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan Luo, et al., “Pepper’s Cone: An Inexpensive Do-It-Yourself 3D Display”, UIST 2017, Oct. 22-25, 2017, Quebec City, QC, Canada, pp. 1-11 (hereinafter referred to as Luo), in view of Zapanta (US 2017/0322513).
Regarding Claim 10, Luo teaches a system for use in a Pepper’s Ghost illusion (see Luo Figure 1 and Abstract), comprising:
a display system (see Luo Figure 1 and Abstract), including
a light emissive display (see Luo Abstract and Introduction as well as Figure 1; wherein the tablet computer (iPad) constitutes as the light emissive display)
a sensor operable to detect the position of an attachment member of a cone, relative to the light emissive display (see Luo Figure 6 and ‘Estimation’ section wherein the calibration camera records a video as series of alternating horizontal and vertical magenta and green striped images on the tablet display wherein the cone is located at the center of the recorded image. This allows establishing a sparse set of correspondences between pixels in the calibration camera and pixels in the tablet display. So every pixel in the tablet display has been detected by the calibration camera including the center pixel in the tablet display which can be mapped to the bottom apex position of the Pepper’s cone according to the mapping function using the viewing ray. Additionally Luo teaches at “Tablet” section that the display uses the built in gyroscope to track the user’s vantage point (which could be the cone’s bottom location when the user focuses on the cone’s bottom location); and
a positioning processor arranged to position images, which have been distorted by an inverse of the distortion caused by the reflection of the cone, responsive to the detected position of the cone relative to the light emissive display (Luo teaches at the “Tablet” section that the display includes a tablet computer that integrates a dedicated real-time graphics hardware using GPUs and a gyroscope and a rendering system that can generate high-quality images. Luo also teaches at the “Results” section that the total distortion map construction and processing time required 42s on a Macbook pro with a 2.7 GHz Intel Core i5 CPU and at Fig. 1 and Introduction- fourth paragraph that a display of the iPad renders a distorted image to compensate for the distortion introduced by the reflector. Luo teaches at the “Distortion Calibration” section mapping a tablet pixels/points by viewing rays to points of the target image on the virtual image plane where the distortion map allows displaying a target image on the virtual image plane by displaying the warped image on the tablet display).
Luo does not expressly disclose that the cone comprises an attachment member for removably attaching the cone to the surface of a light emissive display. 
Zapanta discloses a display system (Figure 13A), including:
a light emissive display (Figure 13A; Flat Screen Holographic Multimedia Presentation Player 1300);
an attachment member (Figure 13A; Stand 1202) of a pyramid (Figure 13A; Pyramid 1200); wherein
the pyramid (Figure 13A; Pyramid 1200) comprises an attachment member (Figure 13A; Stand 1202) for removably attaching the pyramid (Figure 13A; Pyramid 1200) to the surface of a light emissive display (see Figures 13A and 13B and Paragraph [0118]; wherein it is depicted that the pyramid 1200 as well as the stand 1202 may be attached and detached from the flat screen holographic multimedia presentation player 1300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display system of Luo such that the cone comprises an attachment member for removably attaching the cone to the surface of a light emissive display, based upon the teachings of Zapanta, because doing so would predictably and reliably ensure that the cone remains in the desired upright position during the presentation of the display image.
Regarding Claim 11, Luo as modified by Zapanta discloses the limitations of claim 10 as detailed above.
Luo further discloses the cone (see Figure 1).
Luo does not expressly disclose that the cone comprises an attachment member that corresponds in shape to a part of the display system and engages with the display system in a predetermined manner that places the cone in an intended location over the display.
Zapanta discloses the pyramid (Figure 13A; Pyramid 1200) comprises an attachment member (Figure 13A; Stand 1202) that corresponds in shape to a part of the display system (see Figure 13A) and engages with the display system in a predetermined manner that places the pyramid in an intended location over the display (see Figures 13A and 13B; Paragraph [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Luo such that the cone comprises an attachment member that corresponds in shape to a part of the display system and engages with the display system in a predetermined manner that places the cone in an intended location over the display, based upon the teachings of Zapanta, wherein upon combination the principles surrounding the pyramid and stand arrangement in Zapanta will be applied to the cone arrangement in Luo, because doing so would predictably and reliably ensure that the cone remains in the desired upright position during the presentation of the display image.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882